Case 19-11245-mdc        Doc 204    Filed 08/13/21 Entered 08/13/21 14:26:16         Desc Main
                                   Document Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:

 MELVIN CHAPPELL, JR., and                      :   CHAPTER 13
 CHARLENE D. GRACE-CHAPPELL,                    :
                                                :
          Debtors.                              :   BANKRUPTCY NO. 19-11245-mdc


                                            ORDER

          AND NOW, upon consideration of the Debtors’ Motion for Extension of Time to File

 Supplemental Memorandum of Law in Support of Debtors’ Motion for Reconsideration and

 Relief from Order Overruling Debtors’ Objections to City of Philadelphia Claims Nos. 12 and 13

 Entered on June 10, 2021, and any response thereto, it is hereby ORDERED that an extension is

 granted until August 16, 2021, for the Debtors to file their Supplemental Memorandum of Law.


                                                BY THE COURT:



         August 13, 2021
 Date: __________________________               _______________________________________
                                                MAGDELINE D. COLEMAN
                                                CHIEF U.S. BANKRUPTCY JUDGE
